                Case 2:21-cv-01117-BJR Document 11 Filed 09/01/21 Page 1 of 4




 1                                                                   Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6                                    IN THE UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 7                                                AT SEATTLE
 8
     KING COUNTY PUBLIC HOSPITAL                           Case No. 2:21-cv-01117-BJR
 9   DISTRICT NO. 1, dba EVERGREEN
     HEALTHCARE and PUBLIC HOSPITAL                        STIPULATION AND ORDER
10   DISTRICT NO. 1 OF SNOHOMISH                           EXTENDING THE TIME FOR
     COUNTY, dba EVERGREENHEALTH                           DEFENDANT IRONSHORE
11   MONROE,                                               SPECIALTY INSURANCE
                                                           COMPANY TO ANSWER
12                         Plaintiffs,                     COMPLAINT
13              v.
14   IRONSHORE SPECIALTY INSURANCE
     COMPANY,
15
                           Defendant.
16

17              Defendant Ironshore Specialty Insurance Company (“Ironshore”) and Plaintiffs King

18   County Public Hospital District No. 1 dba Evergreen Healthcare and Public Hospital District

19   No. 1 dba Evergreen Health Monroe (collectively “Evergreen”), by and through their

20   respective counsels of record, submit the following stipulation and seek the Court’s approval

21   of the same by way of the (proposed) Order submitted herewith.

22                                                STIPULATION

23              This is an insurance coverage action where Plaintiffs are seeking insurance coverage

24   from defendant for certain claimed costs incurred related to the COVID-19 pandemic. The

25   parties have concluded that the case would benefit from a mediation currently set for October

26   5, 2021. To allow the parties sufficient time to prepare for and focus on this mediation, the

      STIPULATION AND ORDER EXTENDING THE TIME                                  SELMAN BREITMAN LLP
      CASE NO.: 2:21-CV-01117-BJR - 1                                       600 University Street, Suite 1800
                                                                                    Seattle, WA 98101-4129
                                                                           T: 206.447.6461 F: 206.588.4185
     4127 100804 4813-3544-0888 .v1
                                 Case 2:21-cv-01117-BJR Document 11 Filed 09/01/21 Page 2 of 4




                1     parties respectfully ask the Court to Order as follows:
                2                1.     The time for Ironshore to respond to Plaintiffs’ Complaint be extended to
                3                       October 12, 2021.
                4                2.     Pursuant to the Standing Order at Dkt. 9, the time to submit a Joint Status
                5                       Report and Discovery Plan be extended until October 26, 2021.
                6                Respectfully submitted,
                7

                8     Dated: August 30, 2021
                9     SELMAN BREITMAN LLP
              10
                      By: /s/ Peter J. Mintzer
              11
                          Peter J. Mintzer, WSBA #19995
              12          SELMAN BREITMAN LLP
                          600 University Street, Suite 1800
              13          Seattle, WA 98101
                          Telephone: 206.447.6461
              14          pmintzer@selmanlaw.com
              15      Attorneys for Defendant IRONSHORE
                      SPECIALTY INSURANCE COMPANY
              16

              17      GORDON TILDEN THOMAS & CORDELL

              18
                      By: Dale L. Kingman (Signed by Peter J. Mintzer
              19          With Permission)
                          Dale L. Kingman, WSBA # 07060
              20          Greg Pendleton WSBA #38361
                          GORDON TILDEN THOMAS & CORDELL
              21          600 University Street, Suite 2915
                          Seattle, WA 98101
              22          dkingman@gordontilden.com
                          gpendleton@gordontilden.com
              23
                      Attorneys for Plaintiffs KING COUNTY PUBLIC
              24      HOSPITAL DISTRICT NO. 1, dba EVERGREEN
                      HEALTHCARE and PUBLIC HOSPITAL
              25      DISTRICT NO. 1 OF SNOHOMISH COUNTY,
                      dba EVERGREENHEALTH MONROE
              26

                        STIPULATION AND ORDER EXTENDING THE TIME                                  SELMAN BREITMAN LLP
                        CASE NO.: 2:21-CV-01117-BJR - 2                                       600 University Street, Suite 1800
                                                                                                      Seattle, WA 98101-4129
                                                                                             T: 206.447.6461 F: 206.588.4185
4127 100804 4813-3544-0888 .v1
                                 Case 2:21-cv-01117-BJR Document 11 Filed 09/01/21 Page 3 of 4




                1                                                         ORDER

                2                For good cause shown, IT IS HEREBY ORDERED that the deadline for Defendant Ironshore

                3     Specialty Insurance Company, to answer Plaintiff’s Complaint is extended to October 12, 2021.

                4     Further, the time to submit a Joint Status Report and Discovery Plan is extended until October 26,

                5     2021.

                6                Dated this 1st day of September, 2021.

                7

                8
                9                                                                 A
              10                                                                  Barbara Jacobs Rothstein
                                                                                  U.S. District Court Judge
              11

              12

              13

              14
                      Presented By:
              15
                      SELMAN BREITMAN LLP
              16

              17      By: /s/ Peter J. Mintzer
                          Peter J. Mintzer, WSBA #19995
              18          SELMAN BREITMAN LLP
              19          600 University Street, Suite 1800
                          Seattle, WA 98101
              20          Telephone: 206.447.6461
                          pmintzer@selmanlaw.com
              21      Attorneys for Defendant IRONSHORE
                      SPECIALTY INSURANCE COMPANY
              22

              23
                      GORDON TILDEN THOMAS & CORDELL
              24

              25      By: Dale L. Kingman (Signed by Peter J. Mintzer
                          With Permission)
              26          Dale L. Kingman, WSBA # 07060
                          Greg Pendleton WSBA #38361

                        STIPULATION AND ORDER EXTENDING THE TIME                                      SELMAN BREITMAN LLP
                        CASE NO.: 2:21-CV-01117-BJR - 3                                           600 University Street, Suite 1800
                                                                                                          Seattle, WA 98101-4129
                                                                                                 T: 206.447.6461 F: 206.588.4185
4127 100804 4813-3544-0888 .v1
                                 Case 2:21-cv-01117-BJR Document 11 Filed 09/01/21 Page 4 of 4




                1          GORDON TILDEN THOMAS & CORDELL
                           600 University Street, Suite 2915
                2          Seattle, WA 98101
                           dkingman@gordontilden.com
                3          gpendleton@gordontilden.com
                      Attorneys for Plaintiffs KING COUNTY PUBLIC
                4     HOSPITAL DISTRICT NO. 1, dba EVERGREEN
                      HEALTHCARE and PUBLIC HOSPITAL
                5
                      DISTRICT NO. 1 OF SNOHOMISH COUNTY,
                6     dba EVERGREENHEALTH MONROE

                7

                8
                9

              10

              11

              12

              13

              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

                        STIPULATION AND ORDER EXTENDING THE TIME                    SELMAN BREITMAN LLP
                        CASE NO.: 2:21-CV-01117-BJR - 4                         600 University Street, Suite 1800
                                                                                        Seattle, WA 98101-4129
                                                                               T: 206.447.6461 F: 206.588.4185
4127 100804 4813-3544-0888 .v1
